Exhibit 99.1 RELEASE: Immediate (February 1, 2008) CONTACT: Randall V. Becker, Chief Financial Officer The Commerce Group, Inc. (508) 949-4129 The Commerce Group, Inc. Announces 2007 Fourth Quarter Results and Comparison to 2006 WEBSTER, MA, February 1, 2008 The Commerce Group, Inc. (NYSE:CGI) today reported 2007 fourth quarter results.Net earnings were $19.6 million, or $0.32 per diluted share, compared to net earnings of $59.4 million or $0.87 per diluted share for 2006. Included in the 2007 fourth quarter results are net realized investment losses of $55.3 million, or $0.59 per diluted share, as compared to net gains of $9.0 million, or $0.09 per diluted share, in the prior year fourth quarter. As a result of the severe credit market that emerged in the fourth quarter, approximately $45.2 million of the losses were realized from sales and other than temporary impairment writedowns on several preferred stocks, primarily in the housing, mortgage and financial markets.A complete breakdown of this information is included in the attached tables. Earned premiums were $453.4 million for the fourth quarter of 2007, compared to $457.8 million for the fourth quarter of 2006.Direct written premiums were $409.9 million for the fourth quarter of 2007, compared to $419.2 million for the fourth quarter of 2006. Massachusetts written premium per vehicle decreased approximately 8.9% in the fourth quarter compared to last year, while the number of insured vehicles increased 1.0%.The decline in written premium per vehicle resulted from the state mandated personal automobile premium rate decrease which was effective April 1, 2007. A schedule of direct written premiums to earned premiums is included in the attached tables. The fourth quarter GAAP consolidated combined ratio was 94.1%,compared to 95.2% for 2006.The decrease in the combined ratio was principally the result of a decrease in the underwriting ratio.The Company’s GAAP consolidated loss ratio for the fourth quarter of 2007 remained consistent at 63.1% as compared to 63.3% for the same period last year.Decreases in private passenger automobile bodily injury losses were offset by increased private passenger automobile physical damage frequency and a decline in earned premium per earned exposure for private passenger automobiles. The decrease in earned premium per exposure for private passenger automobiles was 5.2% in Massachusetts, due to state mandated rate decreases, and 2.7% outside of Massachusetts, as a result of increased competition. The Company’s GAAP consolidated underwriting ratio decreased to 31.0%, as compared to 31.9% for last year’s fourth quarter. The decrease in the underwriting ratio was principally due to lower agents’ profit sharing expense during the current year fourth quarter, partially offset by increased commissions expense. MORE CGI 4Q’07 Earnings Release (page 2 of 7) Also impacting the combined ratio were higher expenses related to the American Commerce Insurance Company agent stock option program, primarily as a result of the increase in our stock price at December 31, 2007, as compared to September 30, 2007. This item resulted in expense of $10.9 million for the current year fourth quarter versus $1.6 million for the previous year’s fourth quarter. Cumulative December 31, 2007 Results Net earnings for the year 2007 were $190.9 million, or $2.97 per diluted share, compared to net earnings of $241.5 million or $3.55 per diluted share for 2006. During 2007, the Company had net realized investment losses of $26.3 million, or $0.27 per diluted share, compared to gains of $16.6 million, or $0.16 per diluted share, in 2006.A complete breakdown of this information is included in the attached tables. Earned premiums were $1,817.0 million for the year of 2007, compared to $1,760.7 million for the year 2006.Written premiums were $1,857.7 million for the year 2007, compared to $1,864.2 million for the year 2006. Massachusetts written premium per vehicle decreased approximately 5.7% in the year 2007 compared to last year, while the number of insured vehicles increased 1.7%.A schedule of direct written premiums to earned premiums is included in the attached tables. The 2007 GAAP consolidated combined ratio was 94.0%,compared to 89.2% for 2006.The increase in the combined ratio was the result of increases in both the loss and underwriting ratios.The Company’s GAAP consolidated loss ratio for the year 2007 increased to 64.5% from 60.7% for 2006.The increase in the loss ratio resulted from several factors. (1) Decreased earned premium per earned exposure for private passenger automobiles. (2) Additional reserves of $10.3 million were provided during the second quarter of 2007 at State-Wide Insurance Company, our second quarter acquisition. (3) An increase in private passenger automobile physical damage frequency was partially offset by a decrease in private passenger bodily injury losses.The Company’s GAAP consolidated underwriting ratio increased to 29.5%, as compared to 28.5% for the prior year’s ratio. This increase was principally due to reduced ceded reinsurance commissions resulting from the termination of our other-than-automobile quota share agreement effective July 1, 2006 and increased agent commissions as a percentage of written premium due to the April 1, 2007 Massachusetts state mandated rate decrease, partially offset by a decline in agents’ profit sharing expense. In 2007, net investment income increased 11.3% over last year to $159.8 million as a result of increases in both average invested assets and investment yields. MORE CGI 4Q’07 Earnings Release (page 3 of 7) As previously announced, the Company has agreed to merge with MAPFRE, S.A. pursuant to an October 30, 2007 merger agreement. MAPFRE, present in 40 countries, is the leading insurer in Spain; in non-life insurance, it ranks as the largest group in Latin America and the tenth largest in Europe. The merger is subject to shareholder approval and other conditions (including the receipt of requisite insurance regulatory and other approvals). Commerce shareholders will vote on the merger proposal at a special meeting being held February 14, 2008. At present, we anticipate that the merger will close late in the first quarter or early in the second quarter of 2008. A complete presentation of the December 31, 2007 and 2006 financial statement information is included in the financial statements attached to this press release. Additional supplemental financial information will be available by February 4, 2008 at 9:00 a.m. on the Company’s website at www.commerceinsurance.com,at the “Investors”tab under the “Financial Reports” link. All quarterly figures are unaudited and all results are reported in accordance with accounting principles generally accepted in the United States of America (GAAP). About The Commerce Group, Inc. The Commerce Group, Inc. is headquartered in Webster, Massachusetts.Property and casualty insurance subsidiaries include The Commerce Insurance Company and Citation Insurance Company in Massachusetts, Commerce West Insurance Company in California, American Commerce Insurance Company in Ohio, and State-Wide Insurance Company in New York.Through its subsidiaries’ combined insurance activities, the Company is ranked as the 20th largest personal automobile insurance group in the country by A.M. Best Company, based on 2006 direct written premium information.The Company and its insurance subsidiaries are rated A+ (Superior) by A.M. Best. Forward-Looking Statements This press release may contain statements that are not historical fact and constitute "forward-looking statements" within the meaning of Section 27A of the Securities Act and Section 21E of the Securities Exchange Act. Statements about our expectations, beliefs, plans, objectives, assumptions or future events or performance are not historical facts and may be forward-looking.These statements are often, but not always, made through the use of words or phrases such as “anticipates,” “estimates,” “plans,” “projects,” “continuing,” “ongoing,” “expects,” “may,” “will,” “could,” “likely,” “should,” “management believes,” “we believe,” “we intend,” and similar words or phrases. These statements may address, among other things, our strategy for growth, business development, regulatory approvals, market position, expenditures, financial results and reserves.Accordingly, these statements involve estimates, assumptions and uncertainties that could cause actual results to differ materially from those expressed in them.All forward-looking statements are qualified in their entirety by reference to the factors discussed throughout this press release and in our Forms 10-K and 10-Q, and other documents filed with the SEC.The following are among the key factors that could cause actual results to differ materially from forward-looking statements: MORE CGI 4Q’07 Earnings Release (page 4 of 7) · the possibility of severe weather, terrorism and other adverse catastrophic experiences; · adverse trends in claim severity or frequency and the uncertainties in estimating property and casualty losses; · adverse state and federal regulations and legislation; · adverse judicial decisions; · adverse changes to the laws, regulations and rules governing the residual market system in Massachusetts; · fluctuations in interest rates and the performance of the financial markets in relation to the composition of our investment portfolio; · premium rate making decisions for private passenger automobile policies in Massachusetts; · potential rate filings; · heightened competition, especially in Massachusetts if large national competitors enter the state in response to the newly implemented managed competition regulations; · the implementation of managed competition and an Assigned Risk Plan in Massachusetts; · our concentration of business within Massachusetts and within the personal automobile line of business; · market disruption in Massachusetts, if competitors exit the market or become insolvent; · the cost and availability of reinsurance; · our ability to collect on reinsurance and the solvency of our reinsurers; · the effectiveness of our reinsurance strategies; · telecommunication and information systems problems, including failures to implement information technology projects timely and within budget; · our ability to maintain favorable ratings from rating agencies, including A.M. Best, Fitch, Moody’s and S&P; · our ability to attract and retain independent agents; · our ability to retain our affinity relationships with AAA clubs; · our dependence on a key third party service vendor for our automobile business in Massachusetts; · our dependence on our executive officers; · failure to consummate the announced merger; and, · the economic, market or regulatory conditions and risks associated with entry into new markets and diversification. You should not place undue reliance on any forward-looking statement.The risk factors referred to above could cause actual results or outcomes to differ materially from those expressed in any forward-looking statement made by us or on our behalf.Further, any forward-looking statement speaks only as of the date on which it is made, and we undertake no obligation to update any forward-looking statement to reflect events or circumstances after the date on which the statement is made or to reflect the occurrence of unanticipated events.New factors emerge from time to time, and it is not possible for us to predict which factors will arise.In addition, we cannot assess the impact of each factor on our business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements. (Tables Follow) CGI 4Q '07 Earnings Release (page 5 of7) THE COMMERCE GROUP, INC. (NYSE - CGI) CONSOLIDATED BALANCE SHEETS December 31, 2007 and 2006 (Thousands of Dollars, Except Per Share Data) Unaudited Dec. 31, Dec. 31, 2007 2006 Assets: Investments and cash: Fixed maturities, at market $ 1,954,322 $ 1,993,106 Preferred stocks, at market 460,612 606,222 Common stocks, at market 41,855 109,752 Preferred stock mutual funds, at equity 162,228 141,654 Mortgage loans and collateral notes receivable 18,125 19,417 Cash and cash equivalents 145,900 141,367 Short-term investments 595 13,414 Other investments 56,706 45,910 Total investments and cash 2,840,343 3,070,842 Accrued investment income 21,544 23,094 Premiums receivable 454,221 481,187 Deferred policy acquisition costs 182,236 177,852 Property and equipment, net 72,795 68,383 Residual market receivable 141,972 157,227 Due from reinsurers 65,580 53,679 Deferred income taxes 98,087 31,420 Current income taxes 1,153 7,796 Other assets 36,756 39,971 Total assets $ 3,914,687 $ 4,111,451 Liabilities: Unpaid losses and LAE $ 1,012,271 $ 971,949 Unearned premiums 918,335 935,385 Bonds payable 298,791 298,589 Deferred income 7,778 10,913 Accrued agents' profit sharing 198,683 232,440 Other liabilities and accrued expenses 147,842 151,945 Total liabilities 2,583,700 2,601,221 Minority interest 14,063 6,959 Stockholders' equity: Preferred stock - - Common stock 40,915 40,964 Paid-in capital 143,379 135,033 Net accumulated other comprehensive income (loss) (64,161 ) 34,273 Retained earnings 1,654,005 1,539,056 Stockholders' equity before treasury stock 1,774,138 1,749,326 Treasury stock (457,214 ) (246,055 ) Total stockholders' equity 1,316,924 1,503,271 Total liabilities, minority interest and stockholders' equity $ 3,914,687 $ 4,111,451 Common shares outstanding 60,224,021 66,727,479 Stockholders' equity per share $ 21.87 $ 22.53 CGI 4Q '07 Earnings Release (page 6 of 7) THE COMMERCE GROUP, INC.(NYSE -CGI) CONSOLIDATED STATEMENTS OF EARNINGS Three and Twelve Months Ended December 31, 2007 and 2006 (Thousands of Dollars, Except Per Share Data) Unaudited Three Months Ended Twelve Months Ended December 31, December 31, 2007 2006 2007 2006 Revenues: Earned premiums $ 453,383 $ 457,811 $ 1,816,967 $ 1,760,700 Net investment income 40,034 39,498 159,796 143,563 Premium finance and service fees 8,533 7,210 31,992 28,563 Net realized investment gains (losses) (55,253 ) 8,978 (26,308 ) 16,643 TOTAL REVENUES 446,697 513,497 1,982,447 1,949,469 Expenses: Losses and LAE 286,251 289,572 1,171,431 1,068,484 Policy acquisition costs 129,961 134,803 524,958 516,237 Interest expense & amortization of bond fees 4,583 4,582 18,328 18,328 TOTAL EXPENSES 420,795 428,957 1,714,717 1,603,049 Earnings before income taxes and minority interest 25,902 84,540 267,730 346,420 Income taxes 6,034 24,906 75,275 103,994 Earnings before minority interest 19,868 59,634 192,455 242,426 Minority interest in net earnings of subsidiary (315 ) (208 ) (1,552 ) (891 ) NET EARNINGS $ 19,553 $ 59,426 $ 190,903 $ 241,535 COMPREHENSIVE INCOME (LOSS) $ (7,966 ) $ 74,850 $ 92,469 $ 282,618 EARNINGS PER COMMON SHARE: Basic $ 0.33 $ 0.88 $ 3.01 $ 3.57 Diluted $ 0.32 $ 0.87 $ 2.97 $ 3.55 Cash dividends paid per common share $ 0.30 $ 0.25 $ 1.20 $ 0.975 Weighted average shares outstanding: Basic 60,142,744 67,495,997 63,393,821 67,630,367 Diluted 61,081,644 67,958,676 64,280,285 68,012,769 CGI 4Q '07 Earnings Release (page 7 of7) THE COMMERCE GROUP, INC.(NYSE - CGI) ADDITIONAL EARNINGS INFORMATION Three and Twelve Months Ended December 31, 2007 and 2006 (Thousands of Dollars, Except Per Share Data) Unaudited Three Months Ended Twelve Months Ended December 31, December 31, ADDITIONAL EARNINGS INFORMATION: 2007 2006 2007 2006 Direct written premiums to earned premiums reconciliation: Direct written premiums $ 409,929 $ 419,197 $ 1,857,658 $ 1,864,153 Assumed premiums 12,201 20,638 90,822 99,015 Ceded premiums (1) (42,332 ) (43,174 ) (168,149 ) (137,890 ) Net written premiums (1) 379,798 396,661 1,780,331 1,825,278 Decrease (increase) in unearned premiums (1) 73,585 61,150 36,636 (64,578 ) Earned premiums (1) $ 453,383 $ 457,811 $ 1,816,967 $ 1,760,700 GAAP consolidated operating ratios: (2) Loss ratio 63.1 % 63.3 % 64.5 % 60.7 % Underwriting ratio 31.0 % 31.9 % 29.5 % 28.5 % Combined ratio 94.1 % 95.2 % 94.0 % 89.2 % GAAP operating ratios for combined insurance subsidiaries only:(3) Loss ratio 62.1 % 62.5 % 63.8 % 59.8 % Underwriting ratio 29.8 % 31.0 % 28.9 % 27.7 % Combined ratio 91.9 % 93.5 % 92.7 % 87.5 % Breakdown of net realized investment gains (losses): Fixed maturities $ (2,835 ) $ 374 $ 15,576 $ (943 ) Preferred stocks (11,712 ) 223 (6,239 ) (1,109 ) Common stocks 1,035 (8 ) 10,590 253 Preferred stock mutual funds: Due to increase (decrease) in net asset value (9,925 ) 6,456 (12,872 ) 13,192 Venture capital funds 2,010 3,172 3,343 9,415 Other 10 26 1,100 42 Sale of agency assets - - 1,585 - Sale of minority interest in CWIC - - 1,510 - Other than temporary impairment writedowns (33,836 ) (1,265 ) (40,901 ) (4,207 ) Net realized investment gains (losses) before tax (benefit) (55,253 ) 8,978 (26,308 ) 16,643 Income taxes (benefits) at 35% (19,339 ) 3,142 (9,208 ) 5,825 Net realized investment gains (losses) after tax (benefit) $ (35,914 ) $ 5,836 $ (17,100 ) $ 10,818 Per diluted share net realized gains (losses) after tax (benefit) $ (0.59 ) $ 0.09 $ (0.27 ) $ 0.16 (1) Net written premiums in 2006 were favorably impacted by the July 1, 2006 termination of our 75% other-than-automobile quota share agreement and the resulting return of ceded unearned premium of $77.7 million. The impact on earned premium for the year was estimated at $56.7 million. (2) GAAP consolidated operating ratios are calculated as in (3) below using the combined insurance subsidiaries' loss and underwriting results, adding to them the expenses of the holding companies (corporate expenses) in order to equal the loss and underwriting expense amounts on the income statement.For purposes of the U/W ratio, underwriting expenses are adjusted for the increase (decrease) in deferred acquisition costs of $(12,251) and $(8,180) for the three months ended and $807 and $3,438 for the twelve months ended December 31, 2007 and 2006, respectively. (3) GAAP operating ratios for combined insurance subsidiaries are calculated as follows: (a)The loss ratio represents losses and LAE divided by earned premiums; and, (b)The underwriting ratio represents underwriting expenses (excluding changes in deferred acquisition costs), divided by net premiums written.No corporate expenses are included in the calculations.
